                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                 Case No. 1:19-cr-00060-BLW
                       Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  SERGIO MIRAMONTES-
  MALDONADO,

                       Defendant.


       The Court has before it the Government’s Motion to Revoke Release Order (Dkt.

23). Having reviewed the briefs and the record in this case, the Court will deny the

Government’s motion and order release on the same conditions imposed by Magistrate

Judge Dale at the March 14, 2019 detention hearing.

                                    BACKGROUND

       On February 7, 2019 Sergio Miramontes-Maldonado was arrested and

subsequently charged with one count of Deported Alien Found in the United States, in

violation of 8 U.S.C. § 1326. Dkt. 1. The Government moved to detain Mr. Miramontes

pending trial based on risk of flight. Dkt. 4. Initially, Mr. Miramontes waived detention.

Dkt. 11. Fourteen days later, however, Mr. Miramontes changed his mind and moved to

reopen the detention hearing. Dkt. 13. Following a detention hearing held on March 14,

2019, Magistrate Judge Dale ordered that Mr. Miramontes be released pending trial,

primarily relying on his ties to the community. See Dkt. 17-4. Magistrate Judge Dale

ORDER - 1
stayed Mr. Miramontes’ release at the request of the Government, pending resolution of

this Motion. Dkt. 15.

                                   LEGAL STANDARD

       Under the Bail Reform Act of 1984, as amended, Congress has determined that

any person charged with an offense under the federal criminal laws shall be released

pending trial, subject to appropriate conditions, unless a “judicial officer finds that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community[.]” 18 U.S.C. §

3142(e). “Only in rare cases should release be denied, and doubts regarding the propriety

of release are to be resolved in favor of the defendant.” United States v. Santos-Flores,

794 F.3d 1088, 1090 (9th Cir. 2015). Under the Act, the court has a duty to engage in a

two-step procedure before ordering that a defendant be detained: first, the court must

make a finding as to whether the defendant presents a serious risk of flight if not

detained; if so, then the court must determine whether any set of conditions would

sufficiently abate that risk. In that second step, the court considers four factors outlined in

§ 3142(g) (including the nature and circumstances of the offense, the weight of the

evidence, the history and characteristics of the defendant, and the nature of the danger, if

any, posed to the community upon release). The Act mandates release under the least

restrictive conditions unless the Government shows by a preponderance of the evidence

that no such conditions can reasonably assure the appearance of the defendant. See 18

U.S.C. § 3142(c).



ORDER - 2
       When a defendant has been ordered released by a Magistrate Judge, the

Government may file a motion for revocation of that order in a court with original

jurisdiction over the offense. 18 U.S.C. § 3145(a)(1); see also Fed. R. Crim. P. 59. The

Court must “review the evidence before the magistrate and make its own independent

determination whether the magistrate’s findings are correct, with no deference.” United

States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990). When, as here, the record is

developed before the magistrate judge, the district court may elect to rely on that record

rather than conduct a second hearing. See id.

                                       ANALYSIS

       The parties agree Mr. Miramontes is not a danger to the community, so the only

question before the Court is whether the Government has proved by a preponderance of

the evidence that the Defendant is a serious flight risk and no condition or combination of

conditions will reasonably assure that Mr. Miramontes will voluntarily appear. See

United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir.1991). To determine whether a

defendant should be confined pending trial, the Court must perform an analysis of the

factors laid out in 18 U.S.C. § 3142(g), regardless of Mr. Miramontes’ immigration

status. Santos-Flores, 794 F.3d at 1090. Those factors include “the nature and

circumstances of the offense; the weight of the evidence against the person; the history

and characteristics of the person; and the nature and seriousness of the danger to any

person or the community posed by the person’s release.” 18 U.S.C. § 3142(g). The

parties dispute whether Mr. Miramontes’ “history and characteristics” justify pretrial

detention. After reviewing the briefs and the record from the March 14, 2019 detention

ORDER - 3
hearing, the Court finds the Government has not met its burden, and will order release on

the same conditions initially imposed by Magistrate Judge Dale.

       The Ninth Circuit has made clear that “[o]nly in rare cases should release be

denied, and doubts regarding the propriety of release are to be resolved in favor of the

defendant.” Santos-Flores 794 F.3d at 1090. The Government points the Court to Mr.

Miramontes’ “flagrant disregard of the immigration laws, use of fraudulent identification

to travel between Mexico and the United States, and refusal to engage in the proper

recourse to legally stay in the United States” to prove that he is a flight risk. Dkt. 17 at 7.

The only instances of misconduct the Government can muster, however, are decades-old

and do not establish that Mr. Miramontes is likely to flee pending trial. The Government

cites evidence that Mr. Miramontes was deported three times between 1991 and 2000, is

a Mexican citizen, and was holding an expired Oregon license when detained by ICE last

month. Dkt. 17 at 3. The Government also argues Mr. Miramontes has a “long history of

using fraudulent identification to travel between Mexico and the United States,” but only

points to one attempted border crossing “twenty years ago.” Id. at 3-4. In essence, the

Government argues that because Mr. Miramontes has been “flout[ing] United States law

by continuously disobeying the prohibition of his entry,” there is no reason to believe he

would obey this Court’s order to remain in the district pending trial. Id. at 5.

       But the Government’s arguments ignore Mr. Miramontes’ lack of serious criminal

history, his significant ties to the region, and strong family and community support, all of

which suggest at least as strongly that he is not a “serious flight risk.” Mr. Miramontes

has lived in Caldwell, ID for the past 17 years, managed a restaurant there for the past

ORDER - 4
ten, and has no significant criminal history. See Dkt. 19 at 1-2. Mr. Miramontes has

raised four children in Idaho, all U.S. citizens, all of whom also live in Caldwell. Id. at 2.

Furthermore, at the March 14, 2019 release hearing before Judge Dale, there was

overwhelming evidence presented of Mr. Miramontes’ strong moral character and sense

of responsibility. Id. And, perhaps most compelling, the two times Mr. Miramontes has

needed to appear in court, he has done so without issue. Dkt. 19 at 12. Based on the

significant evidence of Mr. Miramontes’ community ties to Idaho and his compliance

with prior court orders to appear, the Court finds, consistent with Magistrate Judge Dale,

that Mr. Miramontes is not a serious flight risk.1

        Because the Government has failed to show by a preponderance of the evidence

that Mr. Miramontes is a serious flight risk or that “no conditions could reasonably assure

his appearance in court,” the Court will deny its motion and order Mr. Miramontes’

release on the conditions originally imposed by Magistrate Judge Dale. See Dkt. 16.

                                                ORDER




        1
           In making this determination, I am mindful that I have, in past cases, concluded that defendants
facing charges related to illegal immigration pose an inherent flight risk because of the likelihood that
they will be deported following the conclusion of the criminal proceedings. United States v. Antonio
Espinoza-Galvan, Case No. 1:06-cr-00006-MHW, ECF 24, 14 (D. Idaho 2006). In those cases, I was
concerned that there was every incentive for a defendant to avoid prosecution by fleeing the jurisdiction
and either returning to their home country or reverting to a life-style of living beneath the radar as an
illegal alien. But this case is unique – the exception that proves the rule. Mr. Miramontes-Maldonado’s
cultural assimilation sets this apart from almost any other. His past efforts to use fraudulent means to
evade detection and deportation are almost 20 years old, he has raised a family here, he has become a
valued member of his community, has been gainfully employed in a position of trust, and has contributed
to society in a number of ways. Simply put, the cost-benefit analysis in deciding whether to remain in the
U.S. through the completion of the criminal process is very different for Mr. Miramontes than it was in
the other cases where I reached a different conclusion.

ORDER - 5
     In accordance with the Memorandum Decision set forth above, NOW

THEREFORE IT IS HEREBY ORDERED, that:

     1.     The Government’s Motion to Revoke Release Order (Dkt. 17) is DENIED.

     2.     The Defendant, Sergio Miramontes-Maldonado, is ORDERED to be

            released subject to the conditions set forth in the Release Order (Dkt. 16).



                                               DATED: April 9, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




ORDER - 6
